


110 HRES 874 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 874
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mrs. Jones of Ohio
			 (for herself, Mr. Hayes,
			 Mr. Holt, Ms. Clarke, Mr.
			 English of Pennsylvania, Mr.
			 Filner, Mrs. Davis of
			 California, and Mrs.
			 Tauscher) submitted the following resolution; which was referred to
			 the Committee on House
			 Administration
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Congressional Philanthropy Caucus was established in
		  July 2007 to provide a platform that can be used to communicate and highlight
		  issues that face the philanthropic sector and allows Members of Congress to
		  discuss common legislative objectives that affect the foundation
		  community.
	
	
		Whereas philanthropy is a uniquely American phenomenon and
			 one that is spreading rapidly around the world;
		Whereas Americans gave a record $295,000,000,000 dollars
			 to charities in 2006, according to Giving USA 2007;
		Whereas the Nation’s more than 71,000 foundations, which
			 collectively hold approximately $550,000,000,000 in assets, contributed over
			 $40,000,000,000 in 2006 to support communities in America and around the
			 world;
		Whereas foundations are making important contributions to
			 education, health care, the arts, economic and rural development, and various
			 other issues across the country;
		Whereas globally, grantmakers are working to fight the
			 spread of global disease, combat poverty, and curb environmental
			 decline;
		Whereas foundations value and embrace diversity in their
			 leadership and in the communities they serve;
		Whereas individuals, communities, and corporations can
			 choose to establish the most effective type of foundation or giving vehicle
			 that will help them achieve their charitable goals;
		Whereas private, independent foundations are usually
			 endowed by one source, such as an individual’s bequest or through the
			 conversion of a nonprofit to a for-profit organization;
		Whereas community foundations seek to create a permanent
			 resource for the community, most often through the creation of endowed funds
			 from a wide range of donors, that include local citizens, corporations,
			 government, other foundations, and nonprofits;
		Whereas the first community foundation was established in
			 Cleveland, Ohio, by Frederick H. Goff in 1914;
		Whereas family foundations are where the original donor or
			 the donor’s family plays a significant role in governing the foundation;
		Whereas corporate grantmakers can either be private
			 foundations established by for-profit corporations, but legally separate from
			 the parent corporation or corporate giving programs, which are programs within
			 a corporation that make charitable contributions from the corporation’s pretax
			 income;
		Whereas private, operating foundations use most of their
			 income to support their own charitable services or programs, rather than make
			 grants to outside organizations;
		Whereas public foundations are public charities that
			 operate significant grantmaking programs in addition to their other charitable
			 activities;
		Whereas donor-advised funds, first established in 1931 by
			 a community foundation in Winston-Salem, North Carolina, are an integral part
			 of American philanthropy with currently over 100,000 accounts holding
			 $17,500,000 in assets;
		Whereas while philanthropic institutions can never replace
			 government, there are times when foundations can collaborate with government to
			 create innovative solutions to solve pressing problems; and
		Whereas Congress and the philanthropic sector must find a
			 way to work together to produce healthier communities, more educated children,
			 higher rates of employability and employment, decent housing, and compassion
			 for those who cannot compete: Now, therefore, be it
		
	
		That it is the sense of the United States
			 House of Representatives that—
			(1)Congress and the philanthropic sector
			 should partner to create a legislative and regulatory environment that enhances
			 the growth of philanthropy;
			(2)the Congressional Philanthropy Caucus will
			 help lawmakers and congressional staff learn more about foundations and the
			 role these organizations play in our communities and around the globe;
			(3)the Congressional Philanthropy Caucus will
			 highlight issues of mutual interest to both Congress and the philanthropic
			 sector; and
			(4)lawmakers are encouraged to join the
			 Congressional Philanthropy Caucus.
			
